Title: From Thomas Jefferson to William Short, 25 November 1791
From: Jefferson, Thomas
To: Short, William



Dear Sir
Philadelphia Nov. 25. 1791.

I wrote you a private letter on the 9th. inst. but the vessel was gone before it was ready. Therefore it goes now, and I have nothing to add on that subject, but that nothing more has past thereon. My last private letters before that were of Sep. 1. and Nov. 9.
Tho it is long since I received your’s of Nov. 7. 1790. and Dec. 29. on the subject of our accounts, yet it is never till now that I have had as much time as would allow me to take up that subject. I have now done it, and find them right. I have reduced them into one from your several papers, and inclose a copy. I send also a continuation of the account as far as I am able to collect it from your subsequent letters. I have thrown into it all the articles of credit I may have either in your hands, Mr. Grand’s or the Van Staphorsts, not knowing in which they might be.—I am now to desire you to send the President 30. dozen bottles more of Champagne non mousseux from M. Dorsay. Take care if you please that he be warned that it should be of first quality, and fit for present use; and get it to Havre as quick as possible that it may come during cold or cool weather. Apply to this object my monies in your own, Mr. Grand’s or the V. Staph’s hands as you please.—I am to acknolege the receipt of your private letters of June 7. and July 17. also.—I am uneasy that your public account from July 1. 1790. to July 1. 1791. is not yet come, as Congress expect I should lay before them at the beginning of their session the account of the application of the foreign fund. I cannot do this yet for want of your’s and that of the Willinks & V. Staph.—I mentioned to you in a former letter that I thought you should charge your travelling expences to, at, and from Amsterdam, considering your salary running on as a satisfaction for your time, clothes, and houshold remaining at Paris if any.—You will see in my statement of our private account that I have separated those articles which were public.I will be obliged to you to make  a statement of them by themselves, and acknolege satisfaction from me at the foot of them, that I may use it as a voucher for my account without being obliged to produce our whole private account, which is at present the only voucher I have for the public articles.—I put off applying to Bartram to make me up the seeds desired by the Dutchess Danville till a vessel should be sailing at this season when seeds are fresh. Unfortunately he has not been able to furnish the whole. I now send such as can be procured, and have taken effectual measures to have the rest for the ensuing season. Such is the avidity for Maple sugar, that it is engaged in the country before it comes to market. I have not been able this year to buy a pound for myself; and could not have sent Mde. Danville even a sample of it, had not the President possessed a little of which he spared me enough to answer as a sample. It is only single refined, as none of the double refined is to be found. When double refined it is equal to the double refined of the Cane, and a like equality exists in every state of it. There is no doubt but that were there hands enough in the Sugarmaple country, there are trees enough not only to supply the U. S. but to carry a great deal to Europe and undersell that of the cane. The reason why it may be cheaper, is that it is the work of women and children only, in a domestic way, and at a season when they can do nothing in the farm. The public attention is very much excited towards it, and the high price of W. India sugars will draw these forth. Express my sincere affection to Mde. Danville and M. and Mde. de la Rochefoucault, of whose friendship I shall ever retain the most cordial remembrance. I cannot as yet gratify the Duke’s desire as to engrafted peach trees. The Peach of Pennsylvania is not that which is to be offered as of first quality, and in Virginia you know we have attended chiefly to the clingstone peach; and moreover have never engrafted either kind. I must therefore desire a friend to chuse the ensuing season a tree of the best soft peaches at Monticello, and engraft from it the ensuing spring. This will occasion delay; but what is delayed is not therefore lost.—My daughter complains that her Cabinet des modes does not come.—You will have been doubtless informed by your friends of the death of Mr. Edmunds, also of a daughter of his (Eliza) a son of your brother Peyton’s, and your sister Sally. Your sisters Eliza and Jenny are gone with your brother to Kentucky. Remember me in the most friendly terms to M. and Mde. de la Fayette, the two Abbés par excellence & to all others who may enquire, as if they were named, & be assured of the cordial esteem & attachment of Dear Sir your affectionate friend & servt,

Th: Jefferson

 
